UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV19-04291 JAK (PJWx) Date October 28, 2019
Title Connie Dietrich v. Autozone West, Inc., et al.
Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
Andrea Keifer Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None Present None Present
Proceedings: (IN CHAMBERS) ORDER RE PLAINTIFF'S MOTION TO REMAND FOR

LACK OF SUBJECT MATTER JURISDICTION (DKT. 32)

JS-6: Remanded

lL. Introduction

On October 11, 2011, Connie Dietrich (“Plaintiff,” or “Connie”') brought this action in the Los Angeles
Superior Court. Dkt. 1-1 at 10. The Complaint names the following defendants: Autozone West, Inc.
(“Autozone”); Borgwarner Morse TEC LLC (“Borgwarner’); Honeywell International Inc. (“Honeywell”);
Kelly-Moore Paint Company, Inc. (“Kelly-Moore”); Masoneilan International Inc. (“Masoneilan”);
Metalclad Insulation LLC (“Metalclad”); Owens-Illinois, Inc. (“Owens”); Soco West, Inc. (“Soco”); The
Boeing Company (“Boeing”); The Pep Boys -- Manny, Moe & Jack of California (“Pep Boys”); Union
Carbide Corporation (“Union Carbide”); and Western Auto Supply Company (“Western Auto”)
(collectively, “Defendants”). /d. at 10-11. The Complaint advances four causes of action: (i) negligence;
(ii) breach of express and implied warranties; (iii) strict liability; and (iv) premises owner/contractor
liability. /d. at 10. The claims arise out of Plaintiff's alleged exposure to asbestos at home and through
take-home exposure due to the work of her husband, Paul Dietrich (“Paul”), and her father, Melvin
Beachler (“Beachler”). /d. | 7.

Trial was set to commence in the Superior Court on July 15, 2019. Dkt. 32 at 6. On May 16, 2019,
Boeing removed the action pursuant to 28 U.S.C. § 1442. Dkt. 1 at 16. On June 14, 2019, Plaintiff filed
a Motion to Remand for Lack of Subject Matter Jurisdiction (the “Motion”). Dkt. 32. Boeing filed an
opposition on July 2, 2019. Dkt. 35. Plaintiff filed a reply on July 19, 2019. Dkt. 40.

A hearing on the Motion was conducted on September 16, 2019, and the matter was then taken under
submission. Dkt. 44. For the reasons stated in this Order, the Motion is GRANTED, and the action is
REMANDED to the Los Angeles Superior Court. Plaintiff is also awarded $3500 in costs and attorney’s

 

' The use of first names to identify those with common surnames follows a common practice that is designed to
facilitate the discussion in this Order. No disrespect is intended by the use of this common convention.
2 Sued individually and as successor by merger to McDonnell Douglas Aircraft Company, successor by merger

with Douglas Aircraft Company. /d. The allegations at issue here relate principally to Douglas Aircraft Company.
Page 1 of 15
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV19-04291 JAK (PJWx) Date October 28, 2019
Title Connie Dietrich v. Autozone West, Inc., et al.

 

fees in connection with these proceedings.

Il. Factual Background

The Complaint alleges that Plaintiff was exposed to products manufactured by the Defendants that
contained asbestos. Dkt. 1-1 § 7. It also alleges that she had such exposure because her husband and
father were exposed to asbestos while working for one or more of the Defendants, and brought fibers
home on their clothing. /d. J§] 7, 12. At relevant times during the employment of Paul and Beachler,
Plaintiff allegedly “would launder and/or shake out her own clothing and the clothing of her father and
husband, sweep|] and/or clean{] the laundry room and house, among other activities involving dust, and
would ride in and/or clean the family automobiles,” thus “disturb[ing] the asbestos dust that had settled”
thereon and breathing it in. /d. J 8. In June 2018, Plaintiff was allegedly diagnosed with mesothelioma,
a lung disease “caused by cumulative inhalation of asbestos fibers.” /d. Jf] 9-10.

The Complaint alleges that Plaintiff, Paul and Beachler “entered, performed work and was [sic]
otherwise on or about . . . premises” which were owned, managed, contracted to or controlled by
certain companies, including Boeing, where “asbestos and asbestos-containing products were
fabricated, used, repaired, or disturbed.” /d. J] 53-54. Each company allegedly failed to control
asbestos use, warn workers about asbestos, or implement adequate safety measures against asbestos
exposure. /d. Jf] 55-58. As a result, Plaintiff was allegedly “exposed to dangerous quantities of
asbestos dust, debris, fiber and particulate.” /d. J 81.

A “Preliminary Fact Sheet,” was filed with the Complaint. It alleged that the claims against Boeing relate
to “premises take home” exposures between 1948 and 1979, and that these exposures occurred in
Lakewood and Long Beach, California. /d. at 37-40.

Ill. Analysis
A. Legal Standards

1. Removal and Remand

A motion to remand is the procedural means to challenge the removal of an action. Moore-Thomas v.
Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009). A state civil action may be removed only if, at
the time of removal, it is one over which there is federal jurisdiction. 28 U.S.C. § 1441(a). The removing
party has the burden of establishing that removal is proper, including that there is federal jurisdiction
over one or more of the claims. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “If a case is
improperly removed, the federal court must remand the action because it has no subject matter
jurisdiction to decide the case.” ARCO Envtl. Remediation, L.L.C. v. Dep’t of Health & Envtl. Quality of
Mont., 213 F.3d 1108, 1113 (9th Cir. 2000) (internal citations omitted).

2. Federal Officer Removal Statute and Federal Contractor Defense

 

A civil case “commenced in a State court against . . . [t]he United States or any agency thereof or any
Page 2 of 15
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV19-04291 JAK (PJWx) Date October 28, 2019
Title Connie Dietrich v. Autozone West, Inc., et al.

 

officer (or person acting under that officer) of the United States or of any agency thereof’ may be
removed. 28 U.S.C. § 1442(a)(1). The party removing under the statute must show each of the
following: (i) it acted under the direction of a federal officer; (ii) there is causal nexus between those
acts and plaintiff's claims; and (iii) it has a colorable federal defense to the plaintiffs claims. Mesa v.
California, 489 U.S. 121, 124-25, 131, 139 (1989). The federal officer removal statute was enacted to
protect federal tariffs from state nullification. Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252
(9th Cir. 2006). Consequently, the Supreme Court has concluded that removal under the statute
“should not be frustrated by a narrow, grudging interpretation.” /d. (quoting Arizona v. Manypenny, 451
U.S. 232, 242 (1981)).

Furthermore, “§ 1442 represents an exception to the general rule . . . that all defendants must join in
the removal petition. Since the federal officer is the only one entitled to remove under § 1442, he alone
can remove without other defendants joining in the petition, and the entire case is removed to the
federal court.” Ely Valley Mines, Inc. v. Hartford Acc. & Indem. Co., 644 F.2d 1310, 1315 (9th Cir.
1981).

3. Timeliness of Removal

“[A] notice of removal may be filed within 30 days after receipt by the defendant, through service or
otherwise, of a copy of an amended pleading, motion, order or other paper from which it may first be
ascertained that the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(2)-(3). “The
federal courts have given the reference to “other paper” an expansive construction and have included a
wide array of documents within its scope,” in order to “interpret the statute in keeping with its intended
purpose of assuring that a defendant has an opportunity to assert the Congressionally bestowed right
to remove upon receiving notice that the right exists in a particular case.” 14C Fed. Prac. & Proc. Juris.
§ 3731 (Rev. 4th ed.) (collecting cases). Such “papers” may include deposition transcripts, Carvalho v.
Equifax Information Servs., LLC, 629 F.3d 876, 887 (9th Cir. 2010), and answers to interrogatories,
Akin v. Ashland Chem. Co., 156 F.3d 1030, 1035-36 (10th Cir. 1998).

“Where the timeliness of a federal officer's removal is at issue, we extend section 1442's liberal
interpretation to section 1446.” Durham, 445 F.3d at 1252-53 (citing Federal Courts Improvement Act of
1996, Pub. L. No. 104-317 § 206, 110 Stat. 3847, 3850; Manypenny, 451 U.S. at 242; Int’! Primate Prot.
League v. Adm’rs of Tulane Educ. Fund, 500 U.S. 72, 76, 79 n.5 (1991). Thus, this Circuit has held that
the 30 day clock for removing an action on federal officer grounds runs independently of the 30 day
clock for removal on other grounds; i.e., “a federal officer defendant’s thirty days to remove commence
when the plaintiff discloses sufficient facts for federal officer removal, even if the officer was previously
aware of a different basis for removal.” /d. at 1253.

B. Application
1. Timeliness of Removal

Plaintiff argues that Boeing’s removal was untimely, thereby warranting its remand. Dkt. 32 at 6. Thus,
Plaintiff contends that since November 2018, Boeing has had substantial evidence from which it could
have been, and was, ascertained that there were grounds for removal, but that it did not do so until May
16, 2019. /d. Plaintiff adds that this was less than two months prior to the trial date that had been set in
Page 3 of 15
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV19-04291 JAK (PJWx) Date October 28, 2019
Title Connie Dietrich v. Autozone West, Inc., et al.

 

the Superior Court. /d.

“After a defendant learns that an action is removable, he has thirty days to remove the case to federal
court.” Durham, 445 F.3d 1247, 1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)). “Section 1446(b)’s
‘time limit is mandatory [such that] a timely objection to a late petition will defeat removal.” Kuxhausen
v. BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1142 n.4 (9th Cir. 2013) (quoting Fristoe v. Reynolds
Metals Co., 615 F.2d 1209, 1212 (9th Cir.1980) (per curiam)). In determining when the 30-day period
starts, “the Ninth Circuit ‘has endorsed the Fifth Circuit’s practice of considering facts presented in the
removal petition as well as any summary-judgment type evidence.”” Zamora v. Lowe’s Home Centers,
Inc., No. C -14-02143-EDL, 2014 WL 12647740, at *1 (N.D. Cal. July 11, 2014) (quoting Matheson v.
Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003)). A preponderance of the evidence
standard applies to these determinations. Matheson, 319 F.3d at 1090.

For federal officer removal, notice must be based on facts sufficient “to support each of the three
requirements” of removal, i.e., that (i) “it is a ‘person’ within the meaning of the statute;” (ii) “there is a
causal nexus between its actions, taken pursuant to a federal officer’s directions, and plaintiff's claims;”
and (iii) “it can assert a ‘colorable federal defense.” Durham, 445 F.3d at 1251 (citing Jefferson Cty. v.
Acker, 527 U.S. 423, 431 (1999)).

a) Facts Regarding the Ascertainability of Grounds for Removal
(1) Notice of Removal

The Notice of Removal states that Boeing originally considered the claims asserted by Plaintiff to be
“limited . . . exclusively to take home exposures . . . arising out of Mr. Dietrich’s employment at a
Douglas Aircraft facility in Long Beach, California;” j.e., after Paul’s military service had concluded. Dkt.
1 at 14. It contends that the grounds for removal pursuant to a government contractor defense came to
light during discovery. /d. at 14-15. Specifically, Boeing contends that certain of Plaintiff's discovery
responses, “served on April 19, 2019, now reveal that Plaintiff is indeed making a claim of exposure
arising out Paul Dietrich’s military service,” but that “there was no indication prior to April 19, 2019 that
Plaintiff ever intended to amend and augment her own take home claims of exposure against Boeing to
include” such exposures. /d. at 15.

In the April 19, 2019 discovery response to which Boeing refers, Plaintiff stated that she was exposed
to asbestos due to her husbands’ work on “BOEING’s aircraft, and the original and replacement parts
and/or materials supplied/purchased by Defendant BOEING, during Mr. DIETRICH’s time in the United
States Marine Core [sic] working as an airplane mechanic from 1948-1957,” as well as “[flollowing his
service,” when he “continued to service BOEING aircraft at Douglas Aircraft Company.” Dkt. 1-6 at 5.
Plaintiff also stated in the discovery response that, while Paul was in the Marine Corps:

the aforementioned work was performed on various asbestos containing military aircraft
designed, manufactured, sold, supplied, distributed and otherwise marketed with original
and replacement asbestos-containing brakes, brake systems, brake shoes, brake
linings, clutches, clutch systems, clutch linings, engines/motors, exhaust systems,
gaskets and seals with, in, and/or on various military wheeled vehicles, and many, if not
all, variants, upgrades, and changes resulting in subsequent model number and/or

Page 4 of 15
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV19-04291 JAK (PJWx) Date October 28, 2019
Title Connie Dietrich v. Autozone West, Inc., et al.

 

designation or derivative changes.

Id. at 6.

(2) “Other Papers”

(a) November 8, 2018: Plaintiffs Responses to Standard
Interrogatories

Plaintiffs Responses to Standard Interrogatories were served on Boeing on November 8, 2018. Dkt. 32
at 6. Exhibit A to them is a “Work History.” Dkt. 1-13 at 2. It states that the “product at issue” as to the
claims against Boeing is “[a]viation product / premises take home,” incurred between 1948 and 1979 as
the result of “[a]viation manufacture/repair by Connie’s husband, Paul Dietrich,” which occurred in
Lakewood and Long Beach, California. /d. at 84. The Work History also includes a general explanation
of the take-home allegations with respect to Paul’s aviation work:

From 1948 to 1957, Mr. Dietrich worked as an aircraft mechanic in the United States
Marine Corps, including inside aircraft engines to perform repairs that would have
involved wiring and firewalls. He was first stationed at Hickam AFB in Hawaii and then at
El Toro Air Station in California. After he left the service, Mr. Dietrich performed the

same type of work for Douglas Aircraft in Long Beach, CA. . . . Throughout their
marriage, Connie Dietrich shook out and washed her husband’s work clothes once a
week. Paul’s clothing also contaminated the family home and vehicles.

Id. at 85-86.
(b) November 15, 2018: Boeing’s Assertion of Defenses

On November 15, 2018, Boeing filed its answer to the Complaint. Dkt. 32-2. It asserted government
contractor and sovereign immunity defenses:

39. Any products manufactured by Boeing that incorporated asbestos-containing
materials alleged to have been a cause of, or to have contributed to, any disease
contracted by Plaintiff, were manufactured in, under, and in conformity with the direction
and control of the United States Government, which at all times material hereto had
knowledge superior to that of Boeing with respect to the potential hazards of asbestos
products; accordingly, no liability can be imposed upon Boeing.

40. Insofar as any of Plaintiffs claims against Boeing involves any military products or
equipment it manufactured or supplied to the U.S. Government, Boeing asserts that
such claims are barred by the doctrine known as the “Government Contractor Defense”
adopted by the United States Supreme Court in the case of Boyle v. United
Technologies Corp., 108 S. Ct. 2510 (1988).

41. Insofar as any of Plaintiffs claims against Boeing involves any military products or
equipment it manufactured or supplied to the U.S. Government, Boeing asserts that any
Page 5 of 15
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV19-04291 JAK (PJWx) Date October 28, 2019
Title Connie Dietrich v. Autozone West, Inc., et al.

 

military products made or supplied by Boeing were procured by the United States
Government, which was sophisticated and knowledgeable concerning the use of and
any potential hazards of asbestos products. Boeing reasonably relied upon the
sophistication of the United States Government and is not responsible for any failure of
the United States Government to warn or take proper precautions for the protection of its
own employees or civil servants, including Plaintiff, Paul Dietrich, and/or Melvin
Beachler.

42. Insofar as any of Plaintiffs claims against Boeing involves any military products or
equipment it manufactured or supplied to the U.S. Government, Boeing asserts that any
products manufactured or supplied by Boeing which incorporated asbestos-containing
materials alleged to have been a cause of any disease contracted by Plaintiff were
manufactured under and in conformity with the direction and control of the United States
Government, which at all times material hereto had knowledge superior to that of Boeing
with respect to the potential hazards of asbestos products; accordingly, no liability can
be imposed upon Boeing.

43. Insofar as any of Plaintiffs claims against Boeing involves any military products or
equipment it manufactured or supplied to the U.S. Government, Boeing asserts that
Boeing satisfied any duty to warn by providing the United States Government with
detailed specifications of each and every one of its products to which Plaintiff was
allegedly exposed.

44. Insofar as any of Plaintiffs claims against Boeing involves any military products or
equipment it manufactured or supplied to the U.S. Government, Boeing asserts that
Plaintiffs claims are barred by the derivative sovereign immunity defense doctrine under
Yearsley v. W.A. Ross Construction Co., 309 U.S. 18 (1940).

Id. at 9-11.
(c) November 30, 2018: Service of Military Records

On November 30, 2018, through discovery Boeing was provided with copies of Paul’s military records.
Dkt. 1-2 at 2. These records include, inter alia, statements as to the following: Paul resided in Long
Beach at the time of his enlistment and discharge; he was married to Plaintiff during his service; he
served on bases in California and in Hawaii; and his service included extensive work as a mechanic
certified to work on Douglas military aircraft, including the R4D-6 and R4D-8. Dkt. 1-2 at 28, 31-32.

(d) December 13-21, 2018: Deposition of Plaintiff

Plaintiffs deposition was taken between December 13 and 21, 2018. Dkt. 32 at 8. The deposition
transcript reflects extensive colloquies between Plaintiff, Boeing’s counsel, and Plaintiff's counsel
regarding any exposure of Plaintiff and Paul to asbestos, as well as Paul’s work on military aircraft
manufactured by Douglas while he was on active duty in the Marines:

Q [Plaintiff's Counsel]: Your husband was a Marine, ma’am?
Page 6 of 15
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV19-04291 JAK (PJWx) Date October 28, 2019
Title Connie Dietrich v. Autozone West, Inc., et al.

 

A: Yes, he was....

Q: Was he in when you married him?

A: Yes.

Q: He was already in?

A: Yes. .. . he was in the air wing.

Q: So when you married him, was he doing anything different or was he still a
mechanic?

A: He was a mechanic.

Dkt. 32-4 at 10-12.

Q [Plaintiffs Counsel]: Did your husband work on airplanes, ma’am?
[Boeing objections]

A: Yes, he did. ...

Q: Do you remember then that your husband worked on jets?

A: Yes.

Id. at 14, 16.

Q [Plaintiffs Counsel]: The question is do you know, when he was a mechanic working
on these planes as a Marine, what he did in the planes?

[Boeing objections]

A: .... Yes, engines. He worked on the engines, on whatever part that needed fixed.
[Boeing objections]

Q: .... Do you recognize the pictures in Exhibit 6?

A: Yes, | do.

Q: What are they pictures of?

[Boeing objections]

A: His airplanes that he flew in and worked on.

Id. at 18-19.

Q [Boeing’s Counsel]: Now, when you first went on a date with Paul, where was he

stationed?

A: In El Toro. ...

Q: Okay. El Toro -- is it a --

A: Marine Corps base.

Q: Marine Corps base. Okay. Now, do you know -- I'm going to ask you some questions

about your husband’s Marine Corps service. .. .

Q: You were married in June of ’53. How long were the two of you dating before you got

married?

A: | was -- probably three years, two -- two and a half. . . .

Q: Now, from when you started dating him, was he at El Toro?

A: Yes....

Q [Boeing’s Counsel]: So during the course of his service in the Marine Corps, while the

two of you were married, you recall him going to El Toro and the place in San Diego?
Page 7 of 15
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

Case No. LA CV19-04291 JAK (PJWx) Date October 28, 2019
Title Connie Dietrich v. Autozone West, Inc., et al.
A: Yes.

Q: Anywhere else?

A: No. | mean they would send him a lot of times to Florida and different — actually he
went overseas a few times, different places where he was -- you know, where they
needed his -- what he did. I’m not even sure what that all was.

Q: | know. | know. But here’s what I’m trying to get from you: If you know, do you know
how long your husband was stationed at El Toro after the two of you were married?

A: No. | mean he got transferred after a couple years, | think, after we married.

Q: Okay. So a couple of years at El Toro?

A: | believe it was. And then, yeah, then he got transferred to Hawaii. . . .

Q: So from the time you started dating your husband up until the time you guys moved to
Hawaii, did you ever go see your husband at El Toro?

A: | was with him a few times, yeah, but | more or less sit in the car alot....

Q: Were you in the car on the base?

A: Yes.

Id. at 39, 41-43.

Q [Boeing’s Counsel]: Do you have any information or knowledge that while your
husband was in the Marine Corps, he had worked on or around any asbestos-containing
aircraft components?

A: Yes, he did... .

Q: When did he tell you that? When he was sick?

A: | mean when he started getting sick, he says | just -- he used to say | wonder if it’s the
asbestos or whatever.

Q: Okay. Did he tell you specifically from El Toro?

A: No.

Q: Did he tell you from San Diego?

A: No. The -- jeez, right here. That -- I'm trying to -- what was it that -- I'm sorry. I’m not --
Q: My question was specifically about El Toro.

A: Well, no, not El Toro, no.

Id. at 48.

A: .. . [H]e would come home and he would say, ‘| coughed my head off today with all
this dusty,’ you know, ‘stuff we’re working on,’ or whatever he was into.

Q [Boeing’s Counsel]: We're talking about Hawaii?

A: In --

Q: I’m just asking about Hawaii.

A: Well, right. Right. Hawaii too, yes.

Id. at 59-60.

Q [Plaintiff's Counsel]: Let's go down the bottom [a military service record]. It says, in the
little box there, ‘Satisfactorily completed 56 hours of instruction in Phase I] AD

Page 8 of 15
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV19-04291 JAK (PJWx) Date October 28, 2019
Title Connie Dietrich v. Autozone West, Inc., et al.

 

maintenance,’ and then parenthesis, ‘(F4D-1) on 12 February, 1957.’° Do you see that,
ma’am?

A: Yes.

Q: 12 February, 1957, you guys were married?”

A: Yes.

Q: Were you doing his laundry then?

A: Yes....

Q: The F4D-1 -- that was a Douglas Skyray. Did you know that?

A: No, | didn’t. . . .

A: Do you think it’s fair to ask you questions about whether or not Paul worked on
Douglas planes when he actually had 56 hours in the records we turned over showing
him rated on a Douglas Skyray?

A: No.

Id. at 79-80.

Q [Plaintiff's Counsel]: That date there is 27 March ’56, is that right?
A: Yes.

Q: Was that when you guys were in El Toro?

A: Yes, it was.

Q: And did you do Paul’s laundry then?

A: Yes.

Q: It says here, ‘Qualified as crew member on R4D6 and R4D8 type aircraft.’ Do you see
that?

A: Yes.

Q: Do you know what those are?

A: | have no idea.

Q: Did you ever hear Paul say ‘Douglas Skytrain?’

[Boeing’s Counsel objects]

A: No.

Q: Those are Douglas Skytrains.

[Further Boeing objections]

Id. at 81-82.
(e) April 8-10, 2019: Deposition of Plaintiffs Children

Between April 8 and 10, 2019, depositions were taken of Plaintiffs children, Sherri Pope (“Pope”) and
Michael Dietrich (“Michael”). Dkt. 32 at 8-9. Both testified about their father’s work:

Q [Plaintiffs Counsel]: Do you know whether or not your father ever worked on Douglas
aircraft before he was employed by Douglas?

[Boeing’s Counsel objects]

A [Pope]: | don’t know if they were Douglas, but | know he was an airplane mechanic in

 

3 Paul was again stationed at El Toro at this time. See Dkt. 1-2 at 14.
Page 9 of 15
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

Case No. LA CV19-04291 JAK (PJWx) Date October 28, 2019
Title Connie Dietrich v. Autozone West, Inc., et al.
the Marines. .. .

Q: Are you telling us, ma’am, that there’s an airplane that your father worked on that’s
sitting in a park somewhere? ....

A: Yes. . . . [photographic exhibits are introduced]

Q: Did you dad ever tell you whether or not that was a Douglas Aircraft Company F3D-2
Skynight fighter?

[Boeing’s Counsel objects]

Dkt. 32-5 at 8-12.

Q [Plaintiffs Counsel]: And what are some of the aircraft that you learned that your dad
worked on when he was in the flight wing as a mechanic?

[Boeing’s Counsel objects]

A [Michael]: | found out later that my dad worked on the Douglas -- it was the F3 — |
believe it was a Skynight .. . . And then | recently . . . found out that [another plane] was
a military version of a DC-3 that he had hours in. The way he put it, | actually put a lot
hours in that plane. ...

Q: And when you say it looked like a DC-3, are you talking about an old tail dragger
passenger plane? ...

A: Yes.

Q: DC being a Douglas plane? ...

A: Yes.

Q: Do you know where they built the DCs? ...

A: Long Beach....

Q: Do you have any connection -- your family, your father have any connection with the
Long Beach Douglas plant where they built the DCs? ...

A: | know he worked there.

Dkt. 32-6 at 10-11, 17-18.
b) Application of the Evidence

Boeing’s position is that the 30-day clock for removing an action starts only when the information
supporting removal is “unequivocally clear and certain.” Dkt. 35 at 5, 8, 11 (citing Mattel, Inc. v. Bryant,
441 F. Supp. 2d 1081, 1089-90 (C.D. Cal. 2005), aff'd on other grounds, 446 F.3d 1011 (9th Cir.
2006)). Thus, it argues that, although the Complaint and the November 8, 2018 Responses to Standard
Interrogatories “might inform what Mr. Dietrich’s own claims of direct exposure were,” they do “not
constitute clear and unequivocal information sufficient to put Boeing on notice that Plaintiff . . . intended
to expand her own claims of exposure as to Boeing to include Mr. Dietrich’s military service.” Dkt. 35 at
8 (emphasis in original).4

The “unequivocally clear and certain” standard in Matte! was based on decisions by the Fifth Circuit and
Tenth Circuit, and was applied in connection with an assessment of removals based on federal
question and diversity. 441 F. Supp. 2d at 1090 (citing Bosky v. Kroger Tex., LP., 288 F.3d 208, 211

 

4 Paul died on April 27, 2018, which was prior to the filing of this action in the Superior Court. Dkt. 1-13 at 6.
Page 10 of 15
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV19-04291 JAK (PJWx) Date October 28, 2019
Title Connie Dietrich v. Autozone West, Inc., et al.

 

(5th Cir. 2002); Huffman v. Saul Holdings Ltd. P’ship, 194 F.3d 1072, 1078 (10th Cir. 1999)). The Ninth
Circuit has not adopted an “unequivocally clear and certain” standard as to the start of the 30-day clock
in any context. Instead, with respect to federal officer removal specifically, the rule is that the “thirty
days to remove commences when the plaintiff discloses sufficient facts for federal officer removal.”
Durham, 445 F.3d 1247 at 1253; see also Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th
Cir. 2005) (the “thirty-day window is in play” once an action is “rendered removable by virtue of .. .
circumstance[s] revealed in a newly-filed ‘paper.’”).

Plaintiff does not disagree with Boeing that the face of the Complaint, which was filed on October 11,
2018, showed that Plaintiff asserted claims against Boeing for “premises take home” exposures that
occurred in Lakewood and Long Beach, California between 1948 and 1979, and that this was not a
sufficient, independent basis for federal officer removal. Dkt. 1 at 8; see a/so Dkt. 32 at 6; Dkt. 35 at 7.
However, Boeing also argues that, in the Complaint and Plaintiffs Responses to Standard
Interrogatories, “the only actual identification of Boeing, undeniably related to Plaintiffs premises claim,
is the general statement that Mr. Dietrich worked for Douglas Aircraft in Long Beach, California; and...
the only enumerated locations of exposure are Lakewood and Long Beach, California -- the cities
where Plaintiff resided and allegedly suffered take-home exposures during Mr. Dietrich’s non-military
work history.” Dkt. 35 at 8. Boeing contends that this requires interpreting the Complaint, Responses,
and other papers prior to the April 19, 2019 discovery responses as excluding from Plaintiffs claim any
exposure incurred during the period of Paul’s military service; /.e.,1948-57. /d. at 5, 9-11. The basis for
this contention is that Paul had also served part of that period in Hawaii. /d. at 9. Thus, Boeing’s
position hinges on the proposition that “if Mr. Dietrich’s military service were truly at issue, there would
have been a corresponding location of exposure also identified in Kaneohe, Hawaii, where they lived
when Mr. Dietrich was stationed there.” /d.

Boeing’s position is not persuasive. Although the Complaint excluded Boeing from the strict liability
claim, it did include Boeing within the definition of “Product Defendants,” and each such defendant
allegedly negligently manufactured or otherwise offered asbestos-containing products without providing
warnings of their known dangers. Dkt. 1-1 Jf] 12-13, 18-24. Each also allegedly breached a warranty
that their products were fit for their intended installation or use. /d. {| 35. These allegations provided
some notice to Boeing that its products were at issue.

This notice was confirmed in the details of filings and deposition testimony that was provided to, and in
the presence of, Boeing’s counsel well in advance of April 16, 2019, i.e., 30 days prior to removal. By
November 8, 2018, Boeing had been informed that Plaintiff sought to impose, specifically as to Boeing,
“[a]viation product / premises take home” liability for injuries Plaintiff “incurred between 1948 and 1979”
as the result of “[a]viation manufacture/repair by Connie’s husband” in Lakewood and Long Beach,
California. It was also informed that for the first nine years of that period, Paul was a Marine Corps
aircraft mechanic stationed at various bases, including El Toro Air Station, which is near Lakewood and
Long Beach. Dkt. 1-13 at 84-85; Dkt. 32 at 11. Further, on November 30, 2018, Boeing received Paul’s
military records. Dkt. 32 at 7-8. They showed that he had listed Long Beach as his residence both when
he enlisted and when he was discharged, and that during his service he worked extensively as a
mechanic on specific Douglas aircraft, including while stationed at El Toro. Dkt. 1-2 at 31-32; Dkt. 32 at
7-8. A few weeks later, during depositions in December 2018, Boeing established that Paul had been
stationed at El Toro at the time of his marriage in 1953 (Dkt. 32-4 at 41), that thereafter Paul and
Plaintiff resided in Long Beach or in Hawaii, and that Plaintiff had washed Paul’s uniforms while they
Page 11 of 15
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV19-04291 JAK (PJWx) Date October 28, 2019
Title Connie Dietrich v. Autozone West, Inc., et al.

 

lived in El Toro. Dkt. 32-4 at 41, 44-45, 49, 81. Boeing also confirmed that, during Paul’s service, while
he was married to Plaintiff and stationed at El Toro, Paul had worked on Douglas military airplanes. /d.
at 78-82. Finally, no later than April 10, 2019, Boeing again confirmed, through the depositions of
Plaintiffs children, that their father had spent considerable time servicing Douglas-built military aircraft
while he was on active duty. E.g., Dkt. 32-6 at 10-11, 18.

This substantial body of evidence rebuts Boeing’s argument that, although Paul’s military records had
established -- on November 30, 2018 -- that Paul had worked on Douglas aircraft while serving in the
Marines, “there was no indication via production of these records of Plaintiff's intent to expand her
‘premises take home’ claims against Boeing to include her own asbestos exposure from Mr. Dietrich’s
military service.” Dkt. 35 at 9. Boeing’s counsel explored Paul’s service at length during the depositions,
including as to the type of work he did, where he did it, and whether it involved asbestos-containing
airplane parts. See Dkt. 32-4 at 48 (“Q [Boeing’s Counsel]: Do you have any information or knowledge
that while your husband was in the Marine Corps, he had worked on or around any asbestos-containing
aircraft components? A: Yes, he did.”). This evidence contradicts Boeing’s argument that none of the
depositions “provided any testimony rising above hearsay and speculation regarding potential asbestos
exposures from Mr. Dietrich’s military service, and none provided any testimony about Plaintiff's
exposures to asbestos from military aircraft,” as well as Boeing’s contention that only the filings on April
19, 2019 “for the first time alleged that Plaintiff was exposed to asbestos as a result of Paul Dietrich’s
exposure to Boeing aircraft during his time in the U.S. Marine Corps as an airplane mechanic.” Dkt. 35
at 9-10.

As to Boeing’s argument that any take-home claim relating to Paul’s Marine service would necessarily
have identified Plaintiffs Hawaii residence as where she was exposed, and not just her California
home, this is not supported by the evidence. Apart from a period in late 1953 and early 1954, Paul’s
military records are not express as to the dates when he and Plaintiff lived in Hawaii. See Dkt. 1-2 at
60. They do establish, however, that Paul was serving at El Toro between 1955 and 1957, the period
which includes the dates on which Paul is specifically recorded as having booked time as a mechanic
on Douglas-built planes. /d. at 14, 18, 19, 31-33. Although this is not dispositive as to Paul’s having
been exposed to asbestos on Douglas aircraft in Hawaii, it provides a reasonable explanation -- other
than the lack of a Douglas plant in Hawaii, as Boeing has argued -- as to why Plaintiff alleged exposure
only in California.

Boeing relies on Karambelas v. Hughes Aircraft Co., 992 F.2d 971, 975 (9th Cir. 1993), for the
proposition that “removal could never be predicated upon speculation.” Dkt. 35 at 13. However,
Karambelas concerned a defendant who constructed grounds for removal through speculation and
“clever questioning.” /d. This included eliciting some facts suggestive of ERISA preemption at a
deposition, and then removing the action. /d. The Ninth Circuit determined that the matter should have
been remanded because no ERISA claim had ever been brought, and that if the plaintiff had attempted
to do so, the claim would have been so weak as to be sanctionable. /d. at 974. Thus, to reward the
defendant’s attempt to generate preemption grounds would “require us to have a rather pertinacious
desire to increase the jurisdictional reach of the federal courts.” /d. at 975.

Here, by contrast, there is no showing that Boeing sought to invent the grounds for removal, or to force

Plaintiff to provide them unwittingly. More instructive is Eyak Native Village v. Exxon Corp., 25 F.3d

773, 783 (9th Cir. 1994). In Eyak, defendant Aleyska had removed on the basis of a federal question as
Page 12 of 15
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV19-04291 JAK (PJWx) Date October 28, 2019
Title Connie Dietrich v. Autozone West, Inc., et al.

 

to whether certain claims constituted a collateral attack on injunctions which had been obtained
pursuant to federal statute. /d. at 782. Aleyska argued that, until it had received the plaintiff's
preliminary designation of issues for trial, the claims giving rise to the federal question appeared to be
advanced only against a co-defendant. /d. at 783. The Ninth Circuit disagreed, concluding that removal
was untimely because Aleyska had taken much earlier actions that made clear that it “was aware of the
nature of the plaintiffs' claims and their possible connection to Chevron v. Hammond [the case
establishing the injunction] long before the removal notices were filed.” /d. For example, eight months
prior to removal, Alyeska itself sought discovery as to allegations relating to the federal question, and
filed an answer in which it asserted a federal preemption defense. /d. “Although the defense of
preemption does not support removal, the answer indicates that Alyeska was aware at that time of the
nature of the plaintiffs’ claims and their possible connection to Chevron v. Hammond.” Id.

The facts here are similar. Several months before removing the action, Boeing was served with
documents that showed that Plaintiffs claim against it related to a period that began with Paul’s military
enlistment and ran throughout his term of service. They also showed that Plaintiff was alleging take-
home asbestos exposure in a California city where she and Paul had lived more than once during that
same military service. Boeing also had notice that Paul spent his military service working on certain
identified models of Douglas aircraft, and that the laundering of his uniforms during that same period
was an alleged source of Plaintiff's asbestos exposure. These allegations parallel those that the Ninth
Circuit has said are sufficient to give notice to a defendant that there is both a causal nexus between
the claims and a military contractor’s actions under federal direction, and a colorable federal defense.*
Durham, 445 F.3d at 1251 (where a claim was based on allegations of asbestos injury resulting from
work on military aircraft, the second and third prongs of the federal officer removal statute were not
satisfied “[uJntil [the plaintiff] revealed which aircraft he had worked on,” because an aircraft
manufacturer “performs some activities on military bases that are protected by federal contractor
immunity, and others that are not.”). Additionally, as in Eyak, over a period of several months Boeing
engaged in substantial discovery efforts as to the relationship between Plaintiffs claims against it and
Paul’s work as a Marine Corps airplane mechanic. It did so in part through the depositions of Plaintiff
and her children.

Even assuming that a close question were presented as to Boeing’s knowledge of sufficient facts to
support removal prior to April 16, 2019, Eyak suggests that Boeing’s answer to the Complaint -- which it
filed on November 15, 2018 -- tips the balance. In its answer, Boeing stated that “any products
manufactured by Boeing which incorporated asbestos-containing materials alleged to have been a
cause of any disease contracted by Plaintiff were manufactured under and in conformity with the
direction and control of the United States Government,” which had “knowledge superior to that of
Boeing with respect to the potential hazards of asbestos products,” and “accordingly, no liability can be
imposed.” Dkt. 32-2 at 10. It also expressly invoked the colorable federal defenses required for
removal. These included that “such claims are barred by the doctrine known as the ‘Government
Contractor Defense,’ and “that Plaintiffs claims are barred by the derivative sovereign immunity
defense doctrine.” /d. Where “the plain language of . . . the answer is quite broad, and separate
affirmative defenses asserted in the answer refer to [the removal grounds],” the argument that the

 

5 The remaining element necessary for federal officer removal is that the party must be a person within the
meaning of the statute; it is not disputed that Boeing is such a person. See Dkt. 32 at 13 (“Plaintiff will assume
that Boeing is a ‘person’ under the federal officer removal statute.”).

Page 13 of 15
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV19-04291 JAK (PJWx) Date October 28, 2019
Title Connie Dietrich v. Autozone West, Inc., et al.

 

answering party was at the time unaware of the very grounds it was arguing is disingenuous at best.
Eyak, 25 F.3d at 783.

Although both the grounds for removal pursuant to the federal officer removal statute and the
commencement of the 30-day clock may be construed broadly, once “sufficient facts” to support
removal have been provided by the plaintiff, the 30-day window itself “must be strictly complied with.”
U.S. ex rel. Walker v. Gunn, 511 F.2d 1024, 1026 (9th Cir. 1975). Ample facts sufficient to give Boeing
grounds to remove this action were present by late 2018, and certainly prior to April 16, 2019. For these
reasons, the removal on May 16, 2019 was untimely.

2. Remand

“If at any time before final judgment it appears that the district court lacks subject matter jurisdiction, the
case shall be remanded.” 28 U.S.C. § 1447(c). This case was removed on the basis of the federal
officer removal statute, but where such a petition is untimely, the district court lacks jurisdiction to
decide the merits of the case. Walker, 511 F.2d at 1027. Therefore, remand is warranted.

For the reasons stated in this Order, the Motion is GRANTED insofar as it seeks to remand this action
to the Los Angeles Superior Court.

3. Request for Fees

Plaintiff seeks an award of the attorney’s fees incurred in connection with the Motion. 28 U.S.C.

§ 1447(c) provides that “[a]n order remanding the case may require payment of just costs and any
actual expenses, including attorney fees, incurred as a result of the removal.” An award of attorney’s
fees and expenses under § 1447(c) is appropriate “only where the removing party lacked an
objectively reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141
(2005). When an objectively reasonable basis for seeking removal exists, a request for attorney’s fees
under Section 1447(c) should be denied. /d. Where there is no objectively reasonable basis, however,
“[t]he appropriate test for awarding fees under § 1447(c) should recognize the desire to deter removals
sought for the purpose of prolonging litigation and imposing costs on the opposing party, while not
undermining Congress’ basic decision to afford defendants a right to remove as a general matter, when
the statutory criteria are satisfied.” /d. at 140.

For the reasons stated above, removal here was not objectively reasonable. Plaintiff also states that
she is suffering from a terminal illness, and that the removal was effected after substantial litigation in
the Superior Court, and shortly before trial — for which Plaintiff had been granted a preference pursuant
to Cal. Code Civ. Proc. § 36 -- was to have commenced. See id. at 6, 22.

Plaintiffs counsel declares that he has spent ten hours researching removal, drafting the Motion and
preparing the supporting materials. Based on an hourly rate of $350, he seeks an award of $3500 in
fees, inclusive of costs. Dkt. 32-1 at 2. Given the thousands of pages filed by Boeing in support of its
removal, ten billable hours in response was reasonable. Moreover, in light of the Court’s familiarity with
hourly rates that are charged within this District, and the quality of the work product that was presented,
an hourly rate of $350 is reasonable.

Page 14 of 15
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. LA CV19-04291 JAK (PJWx) Date October 28, 2019
Title Connie Dietrich v. Autozone West, Inc., et al.

 

Accordingly, the request for an award of attorney’s fees and costs is GRANTED. Plaintiff is awarded
$3500. That amount shall be paid within 30 days of the issuance of this Order.
IV. Conclusion

For the reasons stated in this Order, the Motion is GRANTED and the action is remanded to the Los
Angeles Superior Court at its Stanley Mosk Courthouse, Case No. 18STCV00436.

IT IS SO ORDERED.

 

Initials of Preparer ak

 

Page 15 of 15
